Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.759 Filed 06/08/20 Page 1 of 8

Jennifer Damico

 

From: Jennifer Damico

Sent: Friday, May 15, 2020 4:10 PM

To: Sarah Frazier; Patti Romero

Ce: Devlin Scarber; Elizabeth Smith

Subject: RE: Corizon Defendants’ Rule 26 Disclosures

Follow Up Flag: Copied to Worldox (Client Docs\210141\00618035.MSG)

Thank you for your disclosures and the Declaration page.

 

However, | need a copy of your full insurance policy pursuant to Fed. R. Civ. P. 26(a)(1)(a)(iv) - which states that you
must provide, without a discovery request, for inspection and copying as under Rule 34, any insurance agreement under
which an insurance business may be liable to satisfy all or part of a possible judgment in the action or to indemnify or
reimburse for payments made to satisfy the judgment.

 

Of course you can redact the premium payments, but | need the entire insurance agreement.

Please let me know when | can expect the full policy.

 

Thank you,

Jennifer

BUCKFIRE

LAW FIRAA

 

 

 

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 @ Direct (248) 234-9828 e Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS MESSAGE IS NOT THE
INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE
TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND
RETURN THE ORIGINAL MESSAGE TO US VIA E-MAIL. THANK YOU.

From: Sarah Frazier <sfrazier@chapmanlawgroup.com>

Sent: Friday, May 15, 2020 3:51 PM

To: Jennifer Damico <jennifer@buckfirelaw.com>; Patti Romero <patti@buckfirelaw.com>

Cc: Devlin Scarber <dscarber@chapmanlawgroup.com>; Elizabeth Smith <esmith@chapmanlawgroup.com>; Sarah
Frazier <sfrazier@chapmanlawgroup.com>

Subject: Corizon Defendants’ Rule 26 Disclosures
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.760 Filed 06/08/20 Page 2 of 8

Good Afternoon Ms. Damico,
Attached, please find Corizon Defendants’ Rule 26 Initials Disclosures and Insurance Declaration.
Best,

SARAH FRAZIER | Legal Assistant

1441 West Long Lake Rd., Ste. 310, Troy, MI 48098
Phone: (248) 644-6326

Email: sfrazier@chapmanlawgroup.com

Web: www.chapmanlawgqroup.com

CHAPMAN | C
LAW GROUP

Health Care Attorneys

 

This email and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are addressed. This communication may
contain material protected by the attorney-client privilege. If you are not the intended recipient or the person responsible for delivering the email to the intended recipient, be
advised that you have received this email in error and that any use, dissemination, forwarding, printing, or copying of this email is strictly prohibited. If you have received this
email in error, please immediately notify us at (248) 644-6326.

 

This email has been scanned by the Symantec Email Security.cloud service.
For more information please visit https://n2mtech.com/desktop-security---backup.html

 
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.761 Filed 06/08/20 Page 3 of 8

Jennifer Damico

 

From: Jennifer Damico

Sent: Tuesday, May 26, 2020 10:53 AM

To: ‘Devlin Scarber'; Ronald Chapman Sr.

Cc: ‘Elizabeth Smith’; ‘Sarah Frazier'

Subject: RE: Corizon Defendants’ Rule 26 Disclosures

Follow Up Flag: Copied to Worldox (Client Docs\210127\00619738.MSG)

Devlin and Ron,
Please advise when | can expect a copy full insurance policy per my May 15, 2020 email below.
Thank you,

Jennifer

 

me | AVY FIRAA

| Sy | BUCKFIRE

 

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 @ Direct (248) 234-9828 @ Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS MESSAGE IS NOT THE
INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE
TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND
RETURN THE ORIGINAL MESSAGE TO US VIA E-MAIL. THANK YOU.

From: Jennifer Damico

Sent: Friday, May 15, 2020 4:10 PM

To: Sarah Frazier <sfrazier@chapmanlawgroup.com>; Patti Romero <patti@buckfirelaw.com>

Cc: Devlin Scarber <dscarber@chapmanlawgroup.com>; Elizabeth Smith <esmith@chapmanlawgroup.com>
Subject: RE: Corizon Defendants’ Rule 26 Disclosures

Thank you for your disclosures and the Declaration page.

However, | need a copy of your full insurance policy pursuant to Fed. R. Civ. P. 26(a)(1)(a)(iv) — which states that you
must provide, without a discovery request, for inspection and copying as under Rule 34, any insurance agreement under
which an insurance business may be liable to satisfy all or part of a possible judgment in the action or to indemnify or

reimburse for payments made to satisfy the judgment.

Of course you can redact the premium payments, but | need the entire insurance agreement.

1
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.762 Filed 06/08/20 Page 4 of 8

Please let me know when | can expect the full policy.

Thank you,

Jennifer

| BUCKFIRE

LAW FIRMA

 

 

 

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 @ Direct (248) 234-9828 e Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS MESSAGE IS NOT THE
INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE
TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND
RETURN THE ORIGINAL MESSAGE TO US VIA E-MAIL. THANK YOU.

From: Sarah Frazier <sfrazier@chapmanlaweroup.com>

Sent: Friday, May 15, 2020 3:51 PM

To: Jennifer Damico <jennifer@buckfirelaw.com>; Patti Romero <patti@buckfirelaw.com>

Cc: Devlin Scarber <dscarber@chapmanlawgroup.com>; Elizabeth Smith <esmith@chapmanlawgroup.com>; Sarah
Frazier <sfrazier@chapmanlawgroup.com>

Subject: Corizon Defendants’ Rule 26 Disclosures

 

Good Afternoon Ms. Damico,
Attached, please find Corizon Defendants’ Rule 26 Initials Disclosures and Insurance Declaration.

Best,

SARAH FRAZIER | Legal Assistant

1441 West Long Lake Rd., Ste. 310, Troy, MI 48098
Phone: (248) 644-6326

Email: sfrazier@chapmanlawgroup.com

Web: www.chapmanlawgroup.com

CHAPMAN |

LAW GROUP

~ Health Care Attorneys —--—------

 

 

 

This email and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are addressed. This communication may
contain material protected by the attorney-client privilege. If you are not the intended recipient or the person responsible for delivering the email to the intended recipient, be
advised that you have received this email in error and that any use, dissemination, forwarding, printing, or copying of this email is strictly prohibited. If you have received this
email in error, please immediately notify us at (248) 644-6326,
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.763 Filed 06/08/20 Page 5 of 8

Jennifer Damico

 

 

From: Jennifer Damico

Sent: Thursday, May 28, 2020 11:45 AM

To: Devlin Scarber

Cc: Ronald Chapman Sr.; Elizabeth Smith; Sarah Frazier
Subject: Third Attempt for Supplement to Rule 26 Disclosures
Follow Up Flag: Copied to Worldox (Client Docs\210141\00620371.MSG)
Devlin,

This email in response to two unanswered emails to you (and one with copied to Ron), regarding my request that you
supplement the Corizon Defendants’ Rule 26 disclosures by providing me with full insurance agreement for

Corizon. Please provide the full professional liability policy, as well as any general commercial liability insurance policies
that, in the event of a judgment, may provide coverage for this incident, by June 4, 2020.

Jf you will not be producing the full professional liability policy and any general commercial liability policies, please
respond to this email so | can take whatever action necessary to procure them

Thank you,

Jennifer

ee LAW FIRMA

 

5 BUCKFIRE

 

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 e Direct (248) 234-9828 e Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH IT IS
ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL AND EXEMPT
FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS MESSAGE IS NOT THE
INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR DELIVERING THE MESSAGE
TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY DISSEMINATION,
DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU HAVE
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY TELEPHONE AND
RETURN THE ORIGINAL MESSAGE TO US VIA E-MAIL. THANK YOU.
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.764 Filed 06/08/20 Page 6 of 8

Jennifer Damico

 

From: Devlin Scarber <dscarber@chapmanlawgroup.com>
Sent: Thursday, May 28, 2020 12:12 PM

To: Jennifer Damico

Cc: Ronald Chapman Sr.; Elizabeth Smith; Sarah Frazier
Subject: RE: Third Attempt for Supplement to Rule 26 Disclosures

Hello Jennifer,

_As | recall, as part of our initial disclosures, we provided you with the declarations page reflecting our insurance
agreement with Lone Star Alliance (an insurance business) to satisfy all or part of a possible judgment against our client
————— oe
in this action.

 

 

 

 

In reviewing Rule 26(a)(1)(A)(iv), the court rule that you previously cited, | believe that we have complied with the court
eel
rule.

Unless you have any authority that says we must provide more, this is all that we are providing.

———

Thank you,

DEVLIN K. SCARBER | Attorney

1441 West Long Lake Road, Suite 310, Troy, MI 48098
Phone: (248) 644-6326

Fax: (248) 644-6324

Email: dscarber@chapmanlawgroup.com

Web: www.chapmanlawqroup.com

 

CHAPMAN | €
LAW GROUP |

Health Care Attorneys

This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are addressed.
This communication may contain material protected by the attorney-client privilege. If you are not the intended recipient or the person responsible for
delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding,
printing, or copying of this e-mail is strictly prohibited. If you have received this e-mail in error, please notify us immediately at (248) 644-6326.

From: Jennifer Damico <jennifer@buckfirelaw.com>

Sent: Thursday, May 28, 2020 11:45 AM

To: Devlin Scarber <dscarber@chapmanlawgroup.com>

Cc: Ronald Chapman Sr. <rchapman@chapmanlawgroup.com>; Elizabeth Smith <esmith@chapmanlawgroup.com>;
Sarah Frazier <sfrazier@chapmanlawgroup.com>

Subject: Third Attempt for Supplement to Rule 26 Disclosures

Devlin,

This email in response to two unanswered emails to you (and one with copied to Ron), regarding my request that you
supplement the Corizon Defendants’ Rule 26 disclosures by providing me with full insurance agreement for
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.765 Filed 06/08/20 Page 7 of 8

From: Jennifer Damico <jennifer @buckfirelaw. com>

Sent: Monda

To: Devlin Scarber <dscarber@chapmanlawgroup.com>

Cc: Ronald Chapman Sr. <rchapman@chapmanlawgroup.com>; Elizabeth Smith
<esmith@chapmanlawgroup.com>; Sarah Frazier <sfrazier@chapmanlawgroup. com>

Subject: RE: Third Attempt for S

 

 

Devlin,
The authority is the rule itself. It requires that Defendant produce “for inspection and copying any
insurance agreement...” A declaration page is not an insurance agreement.

Also, you have not responded to my inquiry as to whether any other policies exist other than this
professional liability policy. If your disclosures are complete, per your prior email, | will interpret
that as Defendants’ unequivocal response that no other polices exist.

If you are unwilling to produce the insuring agreement for inspection and copying,_| will be filing a
motion to compel it. Production of the insurance agreement is mandatory, | will outline my
position in the motion. A simple search of the rule turns up dozens of cases on_point.

Please respond by advising whether Defendants will produce the entire agreement and, if not, |am
following the local rule and seeking concurrence in Plaintiff's motion to compel.

 

Please respond by Wednesday, June 3, 2020.

 

Sincerely,

Jennifer

BUCKEIRE

— LAW FIRM —

 

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 e Direct (248) 234-9828 e Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL
AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE
FOR DELIVERING THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY US IMMEDIATELY BY TELEPHONE AND RETURN THE ORIGINAL MESSAGE TO US VIA
E-MAIL. THANK YOU.

From: Devlin Scarber <dscarber@ chapmanlawgroup.com>
Sent: Thursday, May 28, 2020 12:12 PM

Teme lawnnifan Maesinn slam fae Ab Al fie nl aces nae
Case 1:20-cv-00036-HYJ-SJB ECF No. 66-4, PagelD.766 Filed 06/08/20 Page 8 of 8

From: Jennifer Damico jennifer@buckfirelaw.com ¢
Subject: FW: Supplement to Rule 26 Disclosures (Defense Counsel's Second Email Response)
Date: June 3, 2020 at 1:08 PM
To: Jennifer damico jqdi224@gmail.com

BUCKFIRE

——— LAW FIRM —

 

ty

Jennifer Damico, Attorney at Law
29000 Inkster Road, Suite 150 Southfield, MI 48034
Main (248) 569-4646 @ Direct (248) 234-9828 @ Direct Fax (248) 281-1886

THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY TO WHICH
IT IS ADDRESSED AND MAY CONTAIN INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL
AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE LAWS. IF THE READER OF THIS
MESSAGE IS NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE
FOR DELIVERING THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED
THAT ANY DISSEMINATION, DISTRIBUTION OR COPYING OF THIS COMMUNICATION IS
STRICTLY PROHIBITED. IF YOU HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY US IMMEDIATELY BY TELEPHONE AND RETURN THE ORIGINAL MESSAGE TO US VIA
E-MAIL. THANK YOU.

From: Devlin Scarber <dscarber@chapmanlawgroup.com>

Sent: Wednesday, June 3, 2020 12:08 PM

To: Jennifer Damico <jennifer @ buckfirelaw.com>

Cc: Ronald Chapman Sr. <rchapman@chapmanlawgroup.com>; Elizabeth Smith

<esmith @ chapmanlawgroup.com>; Sarah Frazier <sfrazier@chapmanlawgroup.com>
Subject: RE: Supplement to Rule 26 Disclosures (Defense Counsel's Second Email Response)

Hi Jennifer,
The professional liability policy that we have given you is the only_policy.

As to the other issue of you wanting more than what we have already provided concerning our
liability insurance agreement with Lone Star Alliance, we have already stated our position.

Thank you,

DEVLIN K. SCARBER | Attorney

1441 West Long Lake Road, Suite 310, Troy, MI 48098
Phone: (248) 644-6326

Fax: (248) 644-6324

Email: dscarber@chapmanlawgroup.com

Web: www.chapmanlawgroup.com

CHAPMAN ]
LAW GROUP

Health Care Attorneys

This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are addressed. This communication
may contain material protected by the attorney-client privilege. If you are not the intended recipient or the person responsible for delivering the e-mail to the intended
recipient, be advised that you have received this e-mail in error and that any use, dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. [f you
have received this e-mail in error, please notify us immediately at (248) 644-6326.
